Citation Nr: 1642550	
Decision Date: 11/04/16    Archive Date: 11/18/16

DOCKET NO.  13-21 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an increased rating for chronic sinusitis (also claimed as rhinitis), rated as 10 percent disabling, effective April 22, 2010; and 30 percent disabling, effective April 16, 2013.

2.  Entitlement to an increased rating higher than 10 percent for tinnitus.

3.  Entitlement to an increased rating higher than 0 percent for right ear hearing loss.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel





INTRODUCTION

The Veteran had active military service from April 1968 to April 1970, and February 1982 to October 1991, with an additional 8 years and 9 months of service between April 1970 to February 1982.

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In October 2010 the RO, in pertinent part, granted service connection for tinnitus and assigned a 10 percent rating, effective April 22, 2010; and denied an increased rating higher than 0 percent for hearing loss in the right ear.  The RO granted service connection for sinusitis (also claimed as rhinitis) and assigned a 10 percent rating, effective, April 22, 2010, in a March 2011 rating decision.  In a May 2013 rating decision, the RO granted an increased rating of 30 percent for chronic sinusitis (also claimed as rhinitis), effective April 16, 2013.  The Veteran has not indicated that he is satisfied with this rating.  Thus, this claim is still before the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

The issues of service connection for sleep apnea, secondary to sinusitis, and inner ear damage have been raised by the record in a July 2013 and October 2011 statements, respectively, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

The issue of increased rating for sinusitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Throughout the appeal period, the Veteran's bilateral tinnitus has been assigned a 10 percent rating, the maximum authorized under Diagnostic Code 6260.

2.  The objective findings correspond to no more than a 0 percent rating for right ear hearing loss.

3.  There is no evidence of exceptional factors such as frequent hospitalization and marked interference with employment, beyond the average impairment in earning capacity, including from considerable loss of working time from exacerbations associated with the right ear hearing loss or tinnitus, contemplated by the current rating.


CONCLUSIONS OF LAW

1.  There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for bilateral tinnitus; extraschedular consideration is not warranted.  38 U.S.C.A. §1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 4.87, Diagnostic Code 6260 (2015).

2.  The criteria for a compensable rating for right ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.14, 4.21, 4.85, Diagnostic Code 6100 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A (West 2014) have been met. By correspondence dated in June 2010, VA notified the Veteran of the information and evidence needed to substantiate and complete claim.  The letter also notified the Veteran as to how VA assigns disability ratings and effective dates.    

VA has also satisfied the duty to assist.  The claims folder contains service treatment records.  

The Veteran underwent VA examinations in June 2010 and October 2015.  The examinations include objective findings necessary for rating purposes.  The June 2010 and October 2015 examinations collectively discuss the functional effects due to the Veteran's hearing impairment.  See 38 C.F.R. § 4.85; Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).  Additional examination is not needed. 

In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  See 38 C.F.R. § 3.159.

In regard to the claim for an evaluation in excess of 10 percent for tinnitus, the Board finds that the duties to notify and assist are not applicable because the law is dispositive of the issue.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); Mason v. Principi, 16 Vet. App. 129 (2002); see also, Manning v. Principi, 16 Vet. App. 534, 542 (2002) (Veterans Claims Assistance Act (VCAA) can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on the fact); Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  Further, VA has no duty to assist the Veteran in obtaining evidence where, as here, there is no reasonable possibility that any further assistance would aid him in substantiating his claim.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).

II.  Increased Rating 

Disability ratings are based on the average impairment of earning capacity resulting from disability. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. 38 C.F.R. § 4.7. Otherwise, the lower rating will be assigned.  Id.  

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where an increase in the disability rating is at issue, the present level of a claimant's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings, however, are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

A.  Tinnitus

The Veteran is seeking an increased rating for bilateral tinnitus.  The RO denied the Veteran's request because a rating of 10 percent is the maximum schedular allowance under Diagnostic Code 6260 and there is no provision for assignment of a separate 10 percent evaluation for tinnitus of each ear.

In Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006), the United States Court of Appeals for the Federal Circuit found that 38 C.F.R. § 4.25 (b) and 38 C.F.R. § 4.87, Diagnostic Code 6260 limit a Veteran to a single disability rating for tinnitus, regardless of whether the tinnitus is unilateral or bilateral.

The Veteran's service-connected tinnitus has been assigned the maximum schedular rating available for tinnitus of 10 percent.  38 C.F.R. §4.87, Diagnostic Code 6260.  As there is no legal basis upon which to award separate schedular evaluations for tinnitus in each ear, the Veteran's appeal must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

B.  Hearing Loss

A rating for hearing loss is determined by a mechanical application of the rating schedule to the numeric designations assigned based on audiometric test results. Lendenmann v. Principi, 3 Vet. App. 345 (1992). 

Evaluations of defective hearing range from noncompensable to 100 percent.  The basic method of rating hearing loss involves audiological test results of organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests (Maryland CNC), together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz .  Puretone threshold average is the sum of puretone thresholds at 1000, 2000, 3000, and 4000 Hertz divided by four.  To evaluate the degree of disability of service-connected hearing loss, the rating schedule establishes eleven auditory acuity levels ranging from numeric level I for essentially normal acuity, through numeric level XI for profound deafness.  See 38 C.F.R. § 4.85, Diagnostic Code 6100. 

The current rating criteria include an alternate method of rating exceptional patterns of hearing as defined in 38 C.F.R. § 4.86 (puretone threshold of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz; puretone threshold of 30 decibels or less at 1000 Hertz  and 70 decibels or more at 2000 Hertz).

Based on the below analysis, the Veteran's right ear hearing loss would not warrant a rating higher than 0 percent.  

The Veteran underwent a VA audiology examination June 2010.  The Veteran reported difficulty with communication, especially when someone was not directly in front of him.  He also noted that he would miss key points in meetings and would  ask speakers constantly to repeat themselves.   In addition, he indicated that he had reduced efficiency in doing managerial functions.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
70
60
65
70
66

Speech audiometry revealed speech recognition ability of 92 percent in the right ear.

As the Veteran had puretone thresholds of 55 decibels or more at 1000, 2000, 3000, and 4000 Hertz, which is considered an exceptional pattern of hearing, as defined in 38 C.F.R. § 4.86, then Table VIA is used to rate the right ear, because Table VIA results in a higher numeral of level V (rather than level II under Table VI).  Since the left ear hearing ability is not service-connected, the left ear is assigned level I.  See 38 C.F.R. § 4.85 (f).  Under Table VII, a Roman numeral V is assigned for the right ear and I is assigned for the left ear, which corresponds to a 0 percent evaluation. 

The Veteran underwent another VA audiology examination in October 2015.  The Veteran reported problems with communication and speech.  On physical examination, puretone thresholds were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
60
60
70
75
66

Speech audiometry revealed speech recognition ability of 96 percent in the right ear.

Again, an exceptional pattern of hearing loss is shown in the right ear under 38 C.F.R. § 4.86, as puretone thresholds at each of the four frequencies 1000, 2000, 3000, and 4000, is 55 decibels or more.  Considering the results of the October 2015 examination under Table VI, the Veteran had level II hearing on the right side.  However, a more favorable level V hearing loss is designated under Table VIA, so the latter will be used.  As noted, since the left ear hearing ability is not service-connected, the left ear is assigned level I.  See 38 C.F.R. § 4.85 (f).  Under Table VII, a Roman numeral V is assigned for the right ear and I is assigned for the left ear, which corresponds to a 0 percent evaluation. 

In reviewing the evidence, there is no basis for assigning a compensable rating.  

The Board acknowledges the Veteran's contentions and the lay assertions of record and notes that he is competent to report his hearing difficulties.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Notwithstanding, a compensable rating is not warranted based solely on lay statements.  See Lendenmann. 

Under a mechanical application of the rating schedule, a rating higher than 0 percent is not warranted for right ear hearing loss.  

As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.

III.  Other Considerations

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extraschedular consideration under 38 C.F.R. § 3.321 (a).  According to Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether an appellant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a claimant's disability picture and that picture includes related factors, such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director to determine whether, to accord justice, the appellant's disability picture requires the assignment of an extraschedular rating.  See 38 C.F.R. § 3.321(b)(1) (2015).

The Board has considered whether the Veteran's tinnitus and hearing loss present an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that an extraschedular rating is warranted, the threshold factor for extraschedular consideration.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  

In the instant case, the Veteran has stated that he has difficulty with communication, especially when someone was not directly in front of him.  He also noted that he would miss key points in meetings and would ask speakers constantly to repeat themselves.   In addition, he indicated that he had reduced efficiency in doing managerial functions.  However, this does not present an exceptional or unusual disability picture, and the assigned schedular evaluation is, therefore, adequate.  See Thun, 22 Vet. App. at 115.  

With regard to the first step of the Thun analysis, the Veteran's service-connected hearing loss is manifested by symptoms of difficulty hearing, which are encompassed within the rating criteria under Diagnostic Code 6100.  The Veteran's recurrent tinnitus is also contemplated by the rating criteria under Diagnostic Code 6260.  The Board finds that the rating criteria adequately describe the Veteran's disability level and symptomatology.  In addition, with regard to the hearing loss, there is a higher rating for additional or more severe symptomatology than is shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Moreover, even if the Board could find that step one of Thun had been satisfied and the symptoms associated with the tinnitus and hearing loss are not contemplated by the rating criteria, exceptional factors such as frequent hospitalization or marked interference with employment have not been demonstrated.  See Johnson v. Shinseki, 26 Vet. App. 237, 247 (error in Thun step one analysis is harmless were Board makes an adequate finding that Thun step two is not satisfied).  

The record shows no frequent periods of hospitalization due to tinnitus or hearing loss.  As for marked interference with employment, while the Veteran has stated that he has less efficiency in managerial functioning, he did not report that he had to miss work because of his tinnitus or hearing loss.  There is no evidence that his tinnitus or hearing loss has markedly interfered with his employment during the course of the appeal.  

The evidence does not show that his situation is so unusual or exceptional to warrant an extraschedular rating.  The rating criteria are designed to compensate veterans for time lost from work.  See 38 C.F.R. § 4.1.  Thus, the 10 and 0 percent ratings assigned for the Veteran's tinnitus and hearing loss, respectively, are meant to represent, as far as can be practicably determined, the average impairment in earning capacity resulting from the disabilities and their residuals in a civil occupation.  Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illness proportionate to the severity of the several grades of disability.  Id.  Thus, while the Veteran's symptoms that he suffers as a result of his tinnitus and hearing loss are significant, they are not considered an unusual or exceptional result of this disability.  Absent evidence of marked interference with employment beyond the level of economic impairment contemplated by the disability ratings assigned, the second step of the Thun test is not met.

The Board notes that the United States Court of Appeals for the Federal Circuit  (Federal Circuit) held that the combined effects of a veteran's service-connected disabilities must also be considered in determining whether the schedular evaluations are adequate under § 3.321(b)(1).  Johnson  v. McDonald, 762 F.3d 1362, 1365 (Fed. Cir. 2014).  In this regard, the Federal Circuit observed that "§ 3.321(b)(1) performs a gap-filling function [that] accounts for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented."  However, in this case there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Therefore, entitlement to an extraschedular rating pursuant to 38 C.F.R. 3.321(b)(1) is not warranted. 

Finally, the Board has considered whether a claim for unemployability has been raised by the record.  Here, the record does not suggest that the Veteran is unemployable as a result of his service-connected tinnitus or hearing loss. Therefore, the Board concludes that entitlement to a total disability rating based on individual unemployability has not been raised at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Entitlement to an increased rating higher than 10 percent for tinnitus is denied.

Entitlement to an increased rating higher than 0 percent for right ear hearing loss is denied.


REMAND

Regarding the Veteran's increased rating claim for sinusitis, there appears to be medical evidence missing from the record.  An April 2013 VA examination notes that the Veteran had surgery on his sinuses in May 2012.  The diagnosis in April 2013 was chronic sinusitis, status post-surgery.  Records from this surgery are not in the VBMS file; and should be obtained.  The Veteran indicated that he had received treatment from a private medical facility in Atlanta since 2009.  However, this facility responded that there were no records for the Veteran for the dates requested.  It does not appear that the Veteran was ever notified of the private facility's response.  This should be remedied on remand, as well.

The October 2015 VA examination report notes that the Veteran has not had any sinus surgery, which, according to the April 2013 VA examination report noting sinus surgery in May 2012, is inaccurate.  Thus, a supplemental opinion also should be provided with the Veteran's accurate medical history.  

In addition, because the RO has characterized the disability on appeal as chronic sinusitis (claimed as rhinitis), and the medical evidence of record shows allergic rhinitis with more than 50 percent obstruction on both sides due to the rhinitis (see, e.g., April 2013 VA examination report), the RO should determine whether a separate compensable rating is warranted for the rhinitis under Diagnostic Code 6522.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain any relevant treatment records pertaining to the sinusitis and rhinitis disability from the Atlanta VA Medical Center dated from April 2010 to present.

2.  Ask the Veteran to identify any additional treatment he has received for the sinusitis and rhinitis disability that is not already of record including records of a sinus surgery in 2012.  Make reasonable efforts to obtain any records identified and notify the Veteran of any negative responses and what further steps VA will make concerning his claim.  Notify the Veteran that records from the Atlanta Medical Center dated from December 2009 were not obtained, as the facility responded that there were no records for that date.  

3.  Then, return the Veteran's file to the examiner who provided the October 2015 sinus examination, if available.  The examiner must review the VBMS file and should note that review in the report including any records from a 2012 sinus surgery.  If the examiner determines that it is necessary, an examination should be scheduled.  The examiner must assess whether the Veteran has had radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, readjudicate the claim.  Because the RO has characterized the disability on appeal as chronic sinusitis (claimed as rhinitis), and the medical evidence of record shows allergic rhinitis with more than 50 percent obstruction on both sides due to the rhinitis (see, e.g., April 2013 VA examination report), the RO should determine whether a separate compensable rating is warranted for the rhinitis under Diagnostic Code 6522.
If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





							(Continued on the next page)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


